Case 1:21-cv-00814-JGK Document6 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JENISA ANGELES,

Plaintiff,
21-cv-814 {JGK)
- against -
ORDER

 

oc RAMPS INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:
The docket reflects that the summons and complaint were

served on February 10, 2021 but no responsive pleading has been

 

filed. The plaintiff should submit an Order to Show Cause for a

 

Default Judgment supported by a properly executed Certificate of
Default by August 6, 2021 or the case may be dismissed for
failure to prosecute.

SO ORDERED.

Dated: New York, New York
July 23, 2021

Dy Flee

ss ‘John G. Koeltl
ted States District Judge

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _ =

DATE FILED: #/2 3/2] _

 

 

 

 

 

 
